TUTTLE, Senior Circuit Judge:
This is an appeal by the plaintiffs and intervenors from a judgment in a non-jury civil rights action in which the trial court decided all claims against the plaintiffs and intervenors.
I. STATEMENT OF THE CASE
Plaintiff Increase Minority Participation by Affirmative Change Today of Northwest Florida, Inc. (IMPACT), on behalf of its members named in the title {supra), Clifford Simmons, and Marguerite Stewart, filed this civil rights action in 1979 against George Firestone as Secretary of State of the State of Florida and against the State itself, seeking injunctive and monetary relief from the alleged racially discriminatory practices of the defendants in hiring and promotions of black persons by the State and its officials.
The action was originally filed as a class action, was certified as such, and continued as such for approximately five years when *1191the trial court decertified the class action, stating as a ground for doing so, that the record disclosed insufficient financing available to permit counsel properly to represent the class.1
Subsequently, the trial court dismissed the plaintiffs’ motion to require discovery of the examinations and tests and test scores of the plaintiff applicants and those of the successful employees. The plaintiffs later filed a motion to recertify the class which the court, after a hearing, denied. At the same time, it dismissed the organizational plaintiff, IMPACT, as a party to the litigation. The court held that IMPACT had no separate interest apart from that of the individual plaintiffs, and therefore, did not have standing.
The case was set for trial for March 28, 1986. On March 7, plaintiffs filed an emergency motion requesting the court to expedite its disposition of the pending motions requiring information regarding the employment examinations and other employment information. On March 26, the court held that employment tests were not an issue in the litigation but required that answers to some of the interrogatories be furnished.2 This motion had been pending before the court for two years. The case went to trial on April 1.
Following the plaintiffs’ case-in-chief, the court dismissed all disparate impact claims and dismissed the individual claims of Grade Holton. The court issued its opinion styled “Findings of Fact and Conclusions of Law and Final Judgment” on August 11, 1986. In its memorandum, the court decided all claims against the plaintiffs and in-tervenors.
Much of the plaintiffs’ proof was developed from the personnel records maintained by the defendants. The trial court did not decide whether, in any of the cases, the plaintiffs made out a prima facie case. However, the court proceeded to consider the defendants’ explanation on the assumption that prima facie cases had been made out on all of the plaintiffs’ claims.
The trial court stated:
In this case the defendant contends that the person believed to be most qualified was hired unless friendship or political connections played some role. In every instance the defendant denies that race affected the decision. Making that statement satisfied the defendants’ light burden [under Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981) ].
II. SUMMARY OF FACTS
Without attempting to determine from the testimony and records introduced during the 11 day trial whether every plaintiff or intervenor made out a prima facie case, it is perfectly clear that all of the inter-venors, proved that they were black employees, they had made applications for the specified positions, that the positions had been filled by another person, and that, in most if not all cases, that other person was white. Moreover, the proof adequately showed that each of the applicants was *1192qualified for the position sought.3 In each case, also, the position remained open after the plaintiff had been denied the appointment. In some of the personnel records introduced by the plaintiffs or the defendants, it is clear that with respect to either education, prior experience, or training, the applicant was superior to that of the successful applicant. It is also clear from some of the personnel records that the white applicant was superior on one or more of the same “qualifications.” With respect to others, the plaintiffs offered no proof as to the relative qualifications of the successful applicant.
The defendants’ principal personnel official, who was first employed by the defendant in 1984, after the case had been pending nearly five years, testified that it was the general practice of the defendant to hire the “most qualified” applicant. There was no testimony as to what the defendants considered as a “qualification.” Nor was there even any testimony by any person who made the employment decision that the particular selectee was chosen as better qualified.
The plaintiff tendered its expert witness, Dr. Dyson, for the purpose of analyzing the evidence of employment actions by the defendants. His testimony, if it had been accepted by the trial court, was clearly sufficient to establish a statistical disparity between the employment actions taken in favor of black applicants as against those taken in favor of whites. However, the defendants also produced an expert witness who used a different benchmark and database than those used by plaintiffs’ expert and the court determined that Dr. Dyson “was qualified to make the mathematical calculations he performed. However, Dr. Dyson is a political scientist, not a statistician or economist, and he testified about matters beyond his expertise.” The court rejected Dr. Dyson’s testimony in favor of that of the defendants’ expert and rejected his statistical evidence.
The Assistant Secretary of State, testifying for the defendants, gave evidence that the final selection of each employee was intended to be, and actually was, subjective.4 There was ample evidence in the record that the overwhelming proportion of the persons making the hiring decision were white persons.
III. ISSUES ON APPEAL
(1) Did the defendants properly articulate “a legitimate non-discriminatory reason” for the employment decisions when the trial court assumed that a prima facie case had been made out by the plaintiffs?
(2) Whether the trial court erred in not making a specific finding that a prima facie case had been made out, based on the expert testimony offered by plaintiffs.
(3) Whether the trial court erred in not recertifying the case as a class action.
(4) Did the trial court err in eliminating the employment examination issue?
(5) Did the court improperly dismiss the claims of plaintiff Holton?
These are the only claims we think merit attention on appeal.
IV. DISCUSSION
A. Defendants’Burden of Production
1. Underlying the entire judgment of the trial court is plaintiffs’ contention that the trial court, once it assumed that prima facie cases had been made out by the *1193plaintiffs and intervenors, erred in failing to require the defendants adequately to “articulate some legitimate, non-discriminatory reason” for its employment actions. The Supreme Court in Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981), carefully described the burden that shifts to the defendant once a prima facie case is made out. The Court there said:
The burden that shifts to the defendant, therefore, is to rebut the presumption of discrimination by producing evidence that the plaintiff was rejected, or someone else was preferred, for a legitimate, non-discriminatory reason. The defendant need not persuade the court that it was actually motivated by the proffered reasons. It is sufficient if the defendant’s evidence raises a genuine issue of fact as to whether it discriminated against the plaintiff. To accomplish this, the defendant must clearly set forth, through the introduction of admissible evidence, the reasons for the plaintiffs rejection. The explanation provided must be legally sufficient to justify a judgment for the defendant.
450 U.S. at 254-55, 101 S.Ct. 1089, 1095 (emphasis added).
As pointed out above, the trial court here held that the defendants had satisfied the requirement under Burdine merely by contending that the person believed to be most qualified was hired and because the defendants denied that race affected the decision. The Court said: “Making that statement satisfied the defendants’ light burden.”
Appellees contend here that the trial court’s standard of articulation is somehow supported by this Court’s decision in Perryman v. Johnson Products Co., Inc., 698 F.2d 1138 (11th Cir.1983). In that case, we stated that after a prima facie case had been made by the plaintiff:
... the defendant’s burden of rebuttal is exceedingly light; ‘the defendant need not persuade the court that it was actually motivated by the proffered rea-sons_ It is sufficient if the defendant’s evidence raises a genuine issue of fact as to whether it discriminated against the plaintiff.’ [Burdine] [450 U.S.] at 254-55 [101 S.Ct. at 1094]. At this stage of the inquiry, the defendant need not persuade the court that its proffered reasons are legitimate.
698 F.2d at 1142.
Based on this statement, appellees seem to be urging that in Perryman, we, in some way, lightened the burden of articulation as carefully mandated in Burdine. Of course, this is far from the truth. The statement that the burden was exceedingly light referred to the following part of the quotation which pointed out that there was no burden on the defendant to actually “prove” its reason. We did not mean, and of course we could not have meant, to hold that the burden of articulation was any less than that provided by the Supreme Court in Burdine. Therefore, the continued reference by the trial court to the “light,” or “exceedingly light” burden on the defendants has no place in our consideration of this issue. The burden, of course, is precisely as stated in the above quotation from Burdine.
Appellees, by their brief here, attempt to support the trial court’s statements by saying: “in other words, in order to satisfy this intermediate burden, the employer need only produce admissible evidence which would allow the trier of fact to rationally conclude that the employment decision was not racially motivated.” Ap-pellees’ Br. p. 7 (emphasis added). In other words, appellees contend it is sufficient if they introduced evidence showing dissimilarities in two applicants’ records so that the court could then decide which was better qualified.
It is clear, therefore, that the trial court adopted an incorrect standard by which to weigh the purported reasons given for the employment actions.
2. Furthermore, it is clear that the trial court erred in determining that in each of the more than 60 claims with which it dealt and as to which it assumed the establishment of a prima facie case, the defendants had satisfied the requirements of Burdine. In not a single case, did the *1194defendants offer proof by any person who made the employment decision, or by any other person, stating that the decision was made on the basis of what he or she thought demonstrated the best qualified person. Moreover, the statement by the personnel director, Kassees, that it was the general practice of the department to select the best qualified, would not satisfy the requirements. He, of course, could not testify as to the basis of selection of the many selectees before he was employed in 1984. Moreover, each applicant is entitled to have his or her individual claim considered separately, not as one “in general.” Moreover, the mere statement that the State selected the “best qualified” would be insufficient to satisfy the Burdine requirements. Qualifications for selection of an employee can depend upon seniority, length of service in the same position, personal characteristics, general education, technical training, experience in comparable work or any combination of them. A mere statement that the employer hired the best qualified person leaves no opportunity for the employee to rebut the given reason as a pretext, which the employee must do if a proper reason is articulated.
The Supreme Court made perfectly clear in Burdine the reason for requiring the introduction of admissible evidence of the actual reason for the action taken. The Court stated:
Placing this burden of production on the defendant thus serves simultaneously to meet the plaintiff’s prima facie case by presenting a legitimate reason for the action and to frame the factual issue with sufficient clarity so that the plaintiff will have a full and fair opportunity to demonstrate pretext. The sufficiency of the defendant’s evidence should be evaluated by the extent to which it fulfills these functions.
450 U.S. at 255-56, 101 S.Ct. at 1094 (emphasis added). This, of course, means that the plaintiff must be given a fair opportunity to cross-examine the defendant’s witnesses as to the actual reason which is testified to.
As pointed out above, the record does disclose that at least in some of the claims of some of the intervenors, the black applicant either had more seniority, more general education, or more experience on the particular job than the person who was given the position, but such claimant was not given the opportunity to rebut the claim of the State that the selectee was better “qualified” because no witness testified to the particular qualification that was used by defendants.
This Court has expressly held that under Burdine, there must be “evidence that asserted reasons for discharge were actually relied on” or “the reasons are not sufficient to meet defendant’s rebuttal burden.” Lee v. Russell County Board of Education, 684 F.2d 769, 775 (11th Cir.1982) (citing Tanner v. McCall, 625 F.2d 1183, 1195 n. 21 (5th Cir.1980), cert. denied, 451 U.S. 907, 101 S.Ct. 1975, 68 L.Ed.2d 295 (1981)); see also Uviedo v. Steves Sash & Door Co., 738 F.2d 1425, 1429 (5th Cir. 1984), cert. denied, 474 U.S. 1054, 106 S.Ct. 791, 88 L.Ed.2d 769 (1986). There, the Court stated:
Appellant next argues that the record is replete with nondiscriminatory reasons for [its employment actions].... The difficulty here, however, is that the defendant never articulated to the magistrate that these were in fact the reasons for the particular challenged action.
(Emphasis in original).
In this case, the defendants offered no evidence explaining any employment decision. The Court spoke in terms of the defendants’ “claim” that all employees were selected on the basis of qualifications. Such a “claim,” not supported by admissible evidence, did no more than allow defendants to furnish a resumé from which the trial court then made its determination that the person selected was better qualified than the black applicant. Introducing personnel records which may have indicated that the employer based its decisions on one or more of the possible valid grounds did not suffice.
We must, therefore, remand the case to the district court for it to determine wheth*1195er a prima facie case was made out by any of the claimants on any of their claims.5
B. The Expert Witness
Appellants contend that the trial court erred in not accepting the opinion testimony of their expert, Dr. Dyson. They contend that the trial court improperly rejected Dr. Dyson’s testimony on the ground that he was not a statistician or economist. As we have stated above, if the court had accepted Dr. Dyson’s testimony, there clearly would have been sufficient evidence from which the court could have found that the plaintiffs had made out a prima facie case. However, the decision by a trial court on the competency of, and what weight should be given to the testimony of, an expert is a highly discretionary one. Ludlow Corporation v. Textile Rubber Chemical Co., Inc., 636 F.2d 1057, 1060 (5th Cir.1981). We are not prepared to find that the court’s decision in this matter was an abuse of its discretion.
C. The Class Action
The record discloses much support for the appellants’ contention that the trial court did not adequately require the defendants to respond to the interrogatories which they filed early in the litigation. The record discloses that the basis for the trial court’s decertifying the class was the court’s decision that the class lacked the financing necessary adequately to carry the action to a conclusion. However, that fact was in turn based upon an estimate of costs which the appellants stated could be obviated if the court required the defen*1196dants to furnish the additional information sought by appellants. Now that the trial court has had a full opportunity to observe the handling of the case, which, in effect, was still tried in many respects as if it were a class action, it will be in a position to give further consideration to its decision to deny recertification when moved for by the appellants. This issue will remain open for consideration by the trial court on remand.
D. Employment Examinations
On several occasions during the pendency of this action, appellants filed motions with the trial court, seeking to have the court require defendants to furnish information on the examination given to respective candidates for the positions at issue in this case and the scores of the several applicants. Shortly before trial, the trial court declined to require such information and held that the validity of the employment examinations, and the information concerning them, was not a proper part of this Title VII litigation. Defendants contended, and the court held, that plaintiffs’ claims that the test was discriminatory were not a part of their EEO charge and investigation and that the plaintiffs therefore lacked standing to raise this issue.
This Court has held: “[T]he filing of a charge of discrimination with the EEOC is a condition precedent to the bringing of a civil action under Title VII.” Sanchez v. Standard Brands, Inc., 431 F.2d 455, 460 (5th Cir.1970). However, in Sanchez, we also stated: “[T]he specific words of the charge of discrimination need not presage with literary exactitude the judicial pleadings which may follow.” 431 F.2d at 465. We have also held that “[t]he judicial complaint is limited to the scope of the administrative investigation which could reasonably be expected to grow out of the charge of discrimination.” Griffin v. Carlin, 755 F.2d 1516, 1522 (11th Cir.1985). We are convinced that it would be reasonable to investigate the employment examination issue based on the broad charges made by the plaintiffs.
Appellees also support their argument that the court correctly eliminated the examinations from consideration because they contend that the appellants lacked standing to sue. They base their contention largely upon their assertion that not a single one of the appellants had “failed” an exam, and that therefore they could not have been injured by the exam, no matter how discriminatory it may have been. Defendants overlook completely the fact that there was evidence to the effect that one of the elements considered by the selector for any of these positions was the relative test scores received by the applicants on the examinations. We conclude, therefore, that the plaintiffs had standing to raise this issue and the court erred in eliminating it from the case.6
E. Breach of Plaintiff Holton’s Conciliation Agreement
Before becoming a party to this litigation, plaintiff Gracie Holton made a charge of discrimination. This charge resulted in a conciliation agreement between Holton and the employer. Although she received the position she originally sought following the signing of the conciliation agreement, she claims that the agreement was breached in other respects. The trial court dismissed this claim at the conclusion of plaintiffs evidence because, as the court stated, the underlying discrimination problem had been resolved. The appellees contend that Holton has not exhausted her administrative remedies, but they overlook the fact that this Court has held that: “[TJhere is no need for the filing of timely charges with regard to the breach of a Title VII conciliation agreement; such agreements can be enforced in federal court in the absence of any charges.” Eatmon v. Bristol Steel & Iron Works, Inc., 769 F.2d 1503, 1510 n. 8 (11th Cir.1985). In Eatmon, we stated that:
*1197the crucial factor to Title VII jurisdiction [in the federal court] over these types of cases is not EEOC participation. It is furtherance of the congressional goal of conciliation and voluntary compliance with Title VII....
Failure to permit these agreements to be enforced in federal court under Title VII could frustrate the congressional goal of compliance through conciliation.
Id. at 1512.
It is clear, therefore, that the trial court erred in dismissing the Holton claim for lack of jurisdiction.
V. CONCLUSION
The judgment of the trial court is therefore REVERSED and the case is REMANDED for further proceedings consistent with this opinion.

. The trial court based this decision on counsel’s statement supporting a motion by plaintiffs to order prompt compliance with plaintiffs’ interrogatories that had been pending for months at that time. Counsel stated that the cost of the litigation would amount to something between 530,000 and $50,000, whereas a court order requiring immediate compliance would save substantial amounts. The court referred to the $30,000 to $50,000 cost as the basis for decerti-fying the class, although counsel at that time stated that the finances supporting the claim had been substantially improved.


. The interrogatories which the court required to be answered asked for the following information:
a. Full name
b. Social security number
c. Address
d. Telephone number
e. Race
f. Sex
g. Positions applied for, or certified for
h. Date of each eligibility
The court ordered: "Defendants are directed to provide plaintiffs with the register information concerning individuals who applied for positions with the Department of State or [in?] Leon County from 1972 to date.”


. The personnel director for the defendants gave evidence that the only persons considered by the "selector” of the successful applicant were those who had already been determined to be qualified for the post.


. On cross-examination, he was asked the question:
Q: Basically, the decision to hire after you get past the T and E process is a subjective one?
A: There is no doubt about that. Wherever individuals are involved, you have subjectivity-
Q: And there is no real check on what the hiring people do except T and E?
A: In general, that's true.
The term “T and E” used in this quote refers to the original qualification for employment or promotion. All applicants must have satisfied the T and E before they could be considered.


. We make this reference to the dissenting opinion. The opinion states as one of its essential parts that the case comes to us after a full trial. The opinion states:
Because the case was fully tried a ritualistic McDonnell Douglas or Burdine analysis need not be pursued to uphold the district court’s judgment on these disparate treatment claims. See United States Postal Service Board of Governors v. Aikens, 460 U.S. 711, 715, 103 S.Ct. 1478, 1482, 75 L.Ed.2d 403 (1985).
The dissent fails to recognize that in the Ai-kens case, the Court spoke of it as a "fully tried" case only because the requirements set out in Burdine had been fully met. The Court stated:
By establishing a prima facie case, the plaintiff in a Title VII action creates a rebut-table “presumption that the employer unlawfully discriminated against” him. Texas Department of Community Affairs v. Burdine, supra, [450 U.S.] at 254 [101 S.Ct. at 1094], See McDonnell Douglas Corp. v. Green, 411 U.S. 792 [93 S.Ct. 1817, 36 L.Ed.2d 668] (1973). To rebut this presumption, "the defendant must clearly set forth, through the introduction of admissible evidence, the reasons for the plaintiff’s rejection.” Burdine, 450 U.S. at 255 [101 S.Ct. at 1094]. In other words, the defendant must ”produc[e] evidence that the plaintiff was rejected, or someone else was preferred, for a legitimate, nondiscriminatory reason.” Id. at 254 [101 S.Ct. at 1094].
But when the defendant fails to persuade the district court to dismiss the action for lack of a prima facie case, and responds to the plaintiff’s proof by offering evidence of the reason for the plaintiff’s rejection, the fact finder must then decide whether the rejection was discriminatory within the meaning of Title VII. At this stage, the McDonnell-Burdine presumption “drops from the case," 450 U.S. at 255, n. 10 [101 S.Ct. at 1094-1095, n. 10], and “the factual inquiry proceeds to a new level of specificity.” Id. at 255 [101 S.Ct. at 1094]. After Aikens presented his evidence to the District Court in this case, the Postal Service’s witnesses testified that he was not promoted because he had turned down several lateral transfers that would have broadened his Postal Service experience. See Tr. 311-313, 318-320, 325; App. to Pet. for Cert. 53a. The District Court was then in a position to decide the ultimate factual issue in the case.
460 U.S. at 715, 103 S.Ct. at 1481 (emphasis added).
We also question the statement in the dissent: “As in any lawsuit, in employment discrimination cases defendants as well as plaintiffs may make their case with either circumstantial or direct evidence. Cf. Aikens, 460 U.S. at 714 n. 3, 103 S.Ct. at 1481 n. 3.” There is nothing in Aikens that states that defendants may rely on circumstantial evidence in satisfying the requirement that they must articulate their reasons by admissible evidence. The cited note in Aikens states: "As in any lawsuit, the plaintiff may prove his case by direct or circumstantial evidence.” (Emphasis added). It is difficult to understand how a claimed articulation by circumstantial evidence could meet the carefully stated requirements of Burdine that the reasons given are to be given "with sufficient clarity so that the plaintiff will have a full and fair opportunity to demonstrate pretext. The sufficiency of defendant’s evidence should be evaluated by the extent to which it fulfills these functions.” 450 U.S. at 255-56, 101 S.Ct. at 1094. We construe the Court’s language to require evidence of a sort that will give a fair opportunity to cross-examine the defendant’s witnesses as to the actual reason which is testified to.


. In fact, one of the intervenors received a letter of rejection from defendants stating that one of the reasons for the rejection was that the other applicant had a higher test score on the examination.